Russell, C. J.,
concurring specially. Pretermitting any consideration of the decision of this court in Tietjen v. Meldrim, 169 Ga. 678, I concur in affirming the judgment of the learned trial judge. Governed by the broadest principles of equity, there is no error in any of the rulings of the lower court which would require the court to grant another trial in this case. Though I have been unable to find any evidence of the making of improvements or the expenditure of money on the part of the only defendant in the case since she acquired title, which would afford a basis for a plea of estoppel in her behalf, I am not sure that the court can at this time consider any of the plaintiff’s assignments of error which are entirely dependent upon consideration of the evidence, for the reason that so many pages of this voluminous record appear in the form of questions and answers that it must be doubted whether there was a bona fide effort to malee such a brief of the evidence as is required by law.